Citation Nr: 0605376	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  04-30 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously-denied claim of entitlement 
to service connection for schizoaffective disorder.


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel
INTRODUCTION

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of an October 2001 letter issued by the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).  

Procedural history

The veteran served on active duty in the United States Air 
Force from February 1962 to June 1963.  The veteran has 
testified to an additional six months of active duty prior to 
February 1962.  See the September 2005 hearing transcript, 
page 12.  However, the dates of the prior period of active 
duty have not been verified.  

The veteran's initial claim for entitlement to service 
connection for a "nervous condition" (meaning a psychiatric 
disorder) was denied sometime prior to March 1997.  [As will 
be explained below, records prior to 1997 are missing.]  In 
March 1997, the veteran attempted to reopen his claim.  In a 
February 1998 rating decision, the RO denied the claim; that 
decision was confirmed by the RO in a June 1998 rating 
action.  The veteran did not appeal that decision.

In April 1999, the veteran filed to reopen his previously-
denied claim of entitlement to service connection.  That 
claim was denied by the RO in a letter dated in February 
2000.  The veteran did not appeal that decision.

The veteran again attempted to reopen his claim in January 
2001.  The claim was denied by the RO in the above-referenced 
October 2001 letter.  The veteran initiated an appeal of this 
decision, which was perfected with the timely submission of 
his substantive appeal (VA Form 9) in August 2004.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing which was conducted at the 
Boston RO in September 2005.  The transcript of the hearing 
is associated with the veteran's VA claims folder.



FINDINGS OF FACT

1.  In February 2000, the RO denied reopening of the 
veteran's claim of entitlement to service connection for 
schizoaffective disorder.

2.  The evidence associated with the claims folder subsequent 
to RO's February 2000 rating decision is not new and is not 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for schizoaffective disorder.


CONCLUSIONS OF LAW

1.  The RO's February 2000 decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2005).

2.  Since the February 2000 decision, new and material 
evidence has not been received with respect to the veteran's 
claim of entitlement to service connection for 
schizoaffective disorder; therefore, the claim of entitlement 
to service connection for schizoaffective disorder is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
schizoaffective disorder.  Implicit in his claim is the 
contention that new and material evidence which is sufficient 
to reopen the claim has been received.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108. 
See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The VCAA duty to notify currently applies to the issue on 
appeal; the standard of review and duty to assist do not 
apply to the claim unless the claim is reopened.  
See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal.  The 
Board observes that the veteran was informed of the relevant 
law and regulations pertaining to his claim in the June 2004 
SOC.  Specifically, the June 2004 SOC detailed the 
evidentiary requirements for service connection and also 
addressed the matter of submission of new and material 
evidence.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated 
December 3, 2002, whereby the veteran was advised of the 
provisions relating to the VCAA.  [The Board notes that the 
claims folder contains another letter dated in February 2001; 
however, that letter is insufficient in terms of the notice 
requirements pursuant to the VCAA.]  Specifically, he was 
advised in the December 2002 VCAA letter that VA would make 
reasonable efforts to help him obtain such things as medical 
records, employment records, or records from other Federal 
agencies.  He was also informed that VA would, on his behalf, 
obtain medical records as long as he completed a release form 
for such.  The veteran was asked to "complete, sign and 
return the enclosed VA Form 21-4142, Authorization for 
Release of Information," and the RO specifically informed 
the veteran that requests to obtain records from the Milford 
Whitinsville Hospital have been unsuccessful.  The December 
2002 VCAA letter emphasized: "you must give us enough 
information about these records so that we can request them 
from the agency or person who has them.  It's still your 
responsibility to make sure these records are received by 
us."  The veteran was also advised in the December 2002 VCAA 
letter that a VA examination would be scheduled if necessary 
to make a decision on his claim.

Finally, the Board notes that the December 2002 VCAA letter 
specifically requested the veteran to: "Tell us about any 
additional information or evidence that you want us to try to 
get for you.  Send us the evidence we need as soon as 
possible."  The Board believes that this request complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO. 

Finally, the veteran received a third letter in May 2003, 
asking the veteran complete an additional release for Milford 
Regional Hospital so that the RO could make another attempt 
to obtain these records.

Review of the record reveals that the veteran was initially 
provided notice of the VCAA in February 2001, prior to the 
initial adjudication of his claim to reopen his previously 
denied claim of entitlement to service connection for 
schizoaffective disorder, which was by letter dated in 
October 2001.  The veteran was provided with additional VCAA 
notice via the December 2002 and May 2003 VCAA letters.  His 
claim was readjudicated in the June 2004 SOC, after he was 
provided with the opportunity to submit evidence and argument 
in support of his claim and to respond to the VA notice.  The 
veteran has pointed to no prejudice resulting from the timing 
of the VCAA notices. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once the claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for benefits under a law administered by the Secretary, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  As noted above, the veteran testified 
before the undersigned Veterans Law Judge at a personal 
hearing held at the Boston RO in September 2005.

Accordingly, the Board will proceed to address whether the 
new and material evidence has been submitted which is 
sufficient to reopen the veteran's previously-denied claim of 
entitlement to service connection for schizoaffective 
disorder.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

For certain chronic disorders, to include psychoses, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Personality disorders are deemed to be congenital or 
developmental abnormalities and are not considered to be 
disabilities for the purposes of service connection. 
See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2005); see also Winn 
v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited 
therein.

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2005).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2005)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's current claim to 
reopen was initiated in January 2001, the revised regulation 
is inapplicable to the present appeal.  The applicable 
regulation is set forth in the paragraph immediately 
following.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Factual background

As discussed in detail above, before the Board can evaluate 
the merits of previously denied claim, it must first 
determine whether the claimant has submitted new and material 
evidence with respect to that claim after the last final 
denial, in this case the February 2000 RO decision.

It appears that the veteran's original VA claims folder is 
missing through no fault of the veteran.  The claims folder 
has been reconstructed to the extent possible under the 
circumstances.

All records prior to the veteran's March 1997 claim to reopen 
remain missing.  In particular, the veteran's original 
service medical records are not currently of record.  Efforts 
were made by the RO to reconstruct the veteran's claim file, 
but the veteran's service medical records were not recovered.  
See the February 1998 Report of Findings of Unavailability of 
Service Medical Records.  Also of record are numerous 
attempts by the RO to obtain records from Keesler Air Force 
Base and the Milford-Whitinsville Regional Hospital.  There 
is no indication that any service medical records now exist.  
See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's 
efforts to obtain service department records shall continue 
until the records are obtained or unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile].  

The "old" evidence

At the time of the February 2000 rating decision, the 
evidence included the statements from the veteran, a lay 
statement from his brother detailing the veteran's behavior 
immediately following discharge and VA hospitalization 
reports indicating current treatment for schizoaffective 
disorder.  As discussed above, the veteran's service records 
are not available; however, the veteran himself has testified 
that his service medical records do not contain evidence of 
an in-service injury or disease, but instead a diagnosis of a 
personality disorder in service.  See the September 2005 
hearing transcript, page 14.  

In a June 1998 rating decision, the RO denied the reopening 
of the veteran's claim for entitlement to service connection 
for schizoaffective disorder.  Though the veteran had 
submitted evidence of a current schizoaffective disorder, he 
still had not submitted competent medical evidence showing 
in-service incurrence of such or a medical nexus to service.  
Specifically, the RO noted the lay statement from the 
veteran's brother was not competent medical nexus evidence 
showing in-service incurrence of schizoaffective disorder. 

As was noted in the Introduction, the veteran attempted to 
reopen his claim in April 1999.  In November 1999, the RO 
asked the veteran to provide evidence of in-service 
incurrence of schizoaffective disorder; the veteran did not 
respond.  As a result, the RO denied the reopening of the 
veteran's claim for entitlement to service connection for 
schizoaffective disorder in February 2000, noting that new 
and material evidence had not been received which was 
sufficient to reopen the claim.  The veteran was informed of 
that decision and of his appeal rights; he did not appeal.

Additional evidence received since the February 2000 RO 
decision will be referred to below.

Analysis

The February 2000 RO decision is final.  See 38 U.S.C.A. § 
7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2005).  As explained above, the 
veteran's claim for service connection for schizoaffective 
disorder may only be reopened if he submits new and material 
evidence.  See 38 U.S.C.A. § 5108; Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  Therefore, the Board's inquiry 
will be directed to the question of whether any additionally 
submitted (i.e. after February 2000) evidence bears directly 
and substantially upon the specific matter under 
consideration, namely whether the veteran has a current 
psychiatric disorder which is related to his military 
service.   See 38 C.F.R. § 3.156 (2001).

The additional evidence received since the February 2000 
decision includes statements from the veteran, including his 
September 2005 personal hearing testimony.  Such statements 
reflect the veteran's own contentions that he currently has 
an acquired psychiatric disorder that is related to service.  
These are essentially reiterations of similar contentions 
raised previously to the effect that his psychiatric problems 
originated in military service.  As such, these statements 
are not new.  
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

Moreover, it is now well established that lay persons without 
medical training, such as the veteran, are not qualified to 
render a medical opinion regarding the etiology of disorders 
and disabilities.  In Moray v. Brown, 5 Vet. App. 211, 214 
(1993), the United States Court of Appeals for Veteran Claims 
(the Court) specifically stated that laypersons are not 
competent to offer medical opinions and that such evidence 
does not provide a basis on which to reopen a claim for 
service connection.  In Routen v. Brown, 10 Vet. App. 183, 
186, (1997), the Court again noted that "[l]ay assertions of 
medical causation cannot suffice to reopen a claim under 38 
U.S.C. 5108."

In short, the evidence submitted since the February 2000 RO 
decision does not serve to establish crucial element (3), 
medical nexus, and the claim fails on that basis.  See Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), [a veteran 
seeking disability benefits must establish a connection 
between the veteran's service and the claimed disability].

The additionally submitted evidence is therefore not new and 
material.  The claim of service connection for 
schizoaffective disorder is accordingly not reopened, and the 
benefit sought on appeal remains denied.


ORDER


New and material evidence not having been submitted, the 
claim of entitlement to service connection for a 
schizoaffective disorder is not reopened.  The benefit sought 
on appeal remains denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


